PER CURIAM.*
Defendant Odell Davis was convicted after a jury trial of aggravated rape, a violation of R.S. 14:42, and was sentenced to life imprisonment without benefit of parole, probation or suspension of sentence. Upon this appeal defendant relies on ten assignments of error for a reversal of his conviction and sentence.1 Review of the substance of the assignments of error presented for review discloses that they lack reversible merit.
Accordingly, we affirm the defendant’s conviction and sentence.
AFFIRMED.

 Chief Judge L. Julian Samuel participated in this decision as Associate Justice Ad Hoc sitting in the place of Chief Justice Sanders, retired.


. The record contains seventeen assignments of error but only the ten assignments urged in brief filed in connection with this appeal are considered.